Dismissed and
Memorandum Opinion filed October 28, 2010.
 
 
                        
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00568-CV
____________
 
BARBARA YOUNG SETTLE, Appellant
 
V.
 
BAYOU ON THE BEND HOLDINGS, LED A TEXAS LIMITED
PARTNERSHIP, Appellee
 

 
On Appeal from Probate Court No. 2
Harris County, Texas
Trial Court Cause No. 301,383
 
 
 

M E M O R
A N D U M  O P I N I O N
            This is an appeal from a judgment signed May 10, 2010.  The
clerk’s record was filed on July 9, 2010.  No reporter’s record or brief was
filed.
            On August 12, 2010, this court issued an order stating that
unless appellant submitted her brief, together with a motion reasonably
explaining why the brief was late, on or before September 13, 2010, the court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellant filed a motion
to extend time to file her brief, which this court granted, giving appellant
until October 7, 2010, to file a brief.
            As
of this date, appellant has filed no brief.  Accordingly, the appeal is ordered
dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Anderson, Frost, and Brown.